Case 1:19-cv-02861-LGS Document 14-2 Filed 07/03/19 Page 1 of 8




                    (;+,%,7%
Case
Case 1:19-cv-02861-LGS
     1:16-cv-06110-AKH Document
                       Document 14-2 Filed 07/01/19
                                268 Filed  07/03/19 Page
                                                    Page 12 of
                                                            of 78
Case
Case 1:19-cv-02861-LGS
     1:16-cv-06110-AKH Document
                       Document 14-2 Filed 07/01/19
                                268 Filed  07/03/19 Page
                                                    Page 23 of
                                                            of 78
Case
Case 1:19-cv-02861-LGS
     1:16-cv-06110-AKH Document
                       Document 14-2 Filed 07/01/19
                                268 Filed  07/03/19 Page
                                                    Page 34 of
                                                            of 78
Case
Case 1:19-cv-02861-LGS
     1:16-cv-06110-AKH Document
                       Document 14-2 Filed 07/01/19
                                268 Filed  07/03/19 Page
                                                    Page 45 of
                                                            of 78
Case
Case 1:19-cv-02861-LGS
     1:16-cv-06110-AKH Document
                       Document 14-2 Filed 07/01/19
                                268 Filed  07/03/19 Page
                                                    Page 56 of
                                                            of 78
Case
Case 1:19-cv-02861-LGS
     1:16-cv-06110-AKH Document
                       Document 14-2 Filed 07/01/19
                                268 Filed  07/03/19 Page
                                                    Page 67 of
                                                            of 78
Case
Case 1:19-cv-02861-LGS
     1:16-cv-06110-AKH Document
                       Document 14-2 Filed 07/01/19
                                268 Filed  07/03/19 Page
                                                    Page 78 of
                                                            of 78
